DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10-11-2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 and 14-19 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without positively manufacturing a multi-mode optical fiber, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). The preambles of claims 1 and 15 recite “manufacturing a multi-mode optical fiber”, but claims 1-12 and 14-19 only recite measuring properties of an already-made multi-mode optical fiber.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 8, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 18 recite the variable “c”.  It is unclear what “c” stands for.  The specification does not explain what this variable is or how to determine its value.  It is also unclear what units are being utilized in the recited equations because tension and wavelength would not be measured in the same units.
Claim 8 recites “wherein the at least one drawing process parameter is adjusted manufacturing of the multi-mode optical fiber when the difference between the target peak wavelength and the measured peak wavelength exceeds the threshold.”  The phrase “manufacturing of the multi-mode optical fiber” does not make grammatical sense in this phrase.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4-8 and 12-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The MPEP at 2106 has the following flowchart: 

    PNG
    media_image1.png
    930
    645
    media_image1.png
    Greyscale

Examiner’s analysis using the flow chart is as follows:
	Step 1: Yes.  The claims are directed to a process (manufacturing multimode optical fibers) without any self-evident eligibility.  
Step 2A: Yes, the claim is directed to an abstract idea.  The MPEP (2106.04 IIA) contains the following flow chart for Step 2A analysis:
    PNG
    media_image2.png
    681
    881
    media_image2.png
    Greyscale


Examiner declines to perform a streamlined eligibility analysis.  The MPEP at 2106.06 reflects Examiners “may” use the streamlined analysis for efficiency in examination.  It is clear from the record that a streamlined analysis merely complicates the outstanding issues without providing any examination efficiency.   
Prong One: Yes, claim 1 recites an abstract idea at lines 11-12: “determining a difference….”  This is a mathematical operation (subtraction) or a mental step.  Mathematical relationships are abstract ideas. ¶ [0060]-[0062] of the specification teach that the determining step is done by math.
Prong Two: No.  The “adjusting at least one drawing process parameter” step (claim 1, lines 11-12) does not integrate the exception into a practical application.  Although the term ‘process parameter’ suggests a process, there is nothing suggesting the process is a practical application. This step is recited at a high degree of generality and is not particular.
 	The “method for manufacturing a multi-mode optical fiber” (if construed to breathe life and meaning into the claim) could be another judicial exception. The MPEP at 2106.04(d) III explains “if the additional claim elements merely recite another judicial exception, that is insufficient to integrate the judicial exception into a practical application”.  The ‘process parameter’ is not defined as being linked to any physical steps and thus could be nothing more than adjusting a process parameter in a future method that is not part of the claimed method.  The process parameter is not required to be related to any physical alteration of the optical fiber.   The adjusting a drawing process parameter could be the changing of the desired temperature for a designed/planned/intended process (e.g. the artisan changes her mind about the draw tension or temperature that will be used in the future).  There is also no information explaining the link between an adjustment of a particular process parameter and a particular outcome of the “determining a difference” step. 

Step 2B: No.  Claim 1 does not recite additional elements that amount to significantly more than the Judicial Exception.   No details are recited concerning the measuring and determining steps.  General data gathering is not significantly more than an abstract idea.  See MPEP 2106.05(d) and 2106.05(g).
The measuring at least one characteristic and the step of determining the measured peak wavelength are insignificant extra-solution activity.  Measuring properties of the fiber after the fiber is already drawn does not result in any change to the manipulative method or the fiber.  Also this measuring is well-understood, routine and conventional activity already engaged in glass arts as evidenced by [0050] of Gholami (US Pub 2010/0171945).
	The determining a measured peak wavelength does not amount to significantly more than the judicial exception because it can be another abstract idea.  One can readily determine a peak wavelength for fiber as being equal to the wavelength of monochromatic light coupled.  For example, if light of wavelength X is supplied to one end of the fiber one can determine (via common sense) that light emitted from the other end would have the identical wavelength X and it would also be the peak wavelength. 
Claim 2 refers to the expected intended use of the fiber: coupling more than one wavelength of light into the fiber.  The determining of corresponding bandwidths is another abstract concept: envisaging another set of wavelengths and a correspondence/association so that that can be combined (e.g. through addition) so as to arrive at a constant function.  For example, the bandwidth function f(x) = 5 is always maximized at 5.   Any measured peak wavelength maximizes this bandwidth function.  
Claim 4 does not provide significantly more than the exception.  The claim at most limits the parameter/information changed, but it does not require any transformation of subject matter.  Temperature, speed, drawing and tension are all features that are routinely found in processes.  However, there are no steps of heating, drawing, creating tension, or the like required by the claims.   There is also no recitation of how such parameters would be adjusted in response to particular results of the “determining a difference” step.
Claims 5-8 refer to modifications and adjustments and the like.  However, none involves any modification, transformation or the like of any physical object or substance or in any way provide significantly more than the exception. The process parameter of claim 5 could be a parameter of a future process; the drawing tension could be a drawing tension to be used in a future optional process. The ‘adjusted’ limitations of 6-8 are simply a statement of a prior value has become ‘adjusted’.  If the adjusting occurs before the method (i.e. outside the metes and bound of the process) then it could be an ‘adjusted’ value throughout the method. 
The drawing tension could be a tension used in a future method outside the metes and bounds of the current method or a tension/value used in a purely mathematical model.                                                                                                                                                                                                        
Claim 12 reads on halting/restarting the process which can be a purely mental process.  It does not require any physical process/change/transformation. 
Claim 14 does not add a step or limit a previous step to make it purely physical.
Claims 15: See why the elements of claim 1 and 2 (above) do not provide patent eligible subject matter.
Claim 16 does not provide significantly more than the exception.  The claim at most limits the parameter/information changed, it does not require any transformation of subject matter.  Temperature, speed, drawing and tension are all features that are routine found in processes.  However, there is no steps of heating, drawing, creating tension, or the like required by the claims.   There is also no recitation of how such parameters would be adjusted in response to particular results of the “determining a difference” step.
Claims 17-19 refer to modifications and adjustments and the like.  However, none involve any modification, transformation or the like of any physical object or substance or in any way provide significantly more than the exception.
Claims 13 and 20 do not provide significantly more than the exception because they are merely repeating the conventional process, i.e. making another fiber from another preform. These claims refer to a second cane, a first cane and core blank: these are considered abstract features and not practical/physical elements in the process.   That is: the claims use the passive tense (e.g. a second “preform formed from a second claim” without reciting any steps of a forming process) and is equivalent to a product-by-process type limitation.  The claims do not recite steps of forming a preform, or forming a cane or creating a core blank or the like.  That the drawing is “after adjusting” is not meaningful because the process parameter is not required to be a physical parameter of a physical process.  There is not a clear nexus between the steps and the drawing parameter of claims 1 and 15 with the drawing steps of claims 13 and 20.  The “at least one drawing process parameter” that is adjusted in claims 1 and 15 could be associated with an entirely different process than the additional “drawing” steps of claims 13 and 20.

Response to Arguments
Applicant's arguments filed 10-11-2022 have been fully considered but they are not persuasive. Arguments are summarized as follows:
A streamlined analysis is not warranted because the claims have self-evident eligibility.
Response:  The streamlined analysis has not been used.  Rather, a full eligibility analysis has been conducted.  The “determining a difference” step and the “adjusting” step are claimed as abstract ideas without significantly more.  Applicant suggests that the claims are analogous to the “robotic arm” example in MPEP 2106.06(a).  This is not a valid comparison because the instant claims to not include a control system operated using certain mathematical relationships.  The claimed steps can all be mental steps and are not clearly applied to a physical process.
The Step 2A Prong One analysis is incorrect because the limitations of claim 1 very clearly involve a mathematical operation.
Response:  The claims certainly recite a mathematical operation, which is an abstract idea as described in the Step 2A flowchart at Prong One.  Thus the analysis proceeds to Prong Two to determine if the claim recites additional elements that integrate the judicial exception into a practical application.
The Step 2A Prong Two analysis is incorrect because the “adjusting” step is a practical application.  Such adjustments reduce water by preventing manufacture of fibers failing bandwidth requirements.
Response:  The abstract idea has not been integrated into a particular practical application.  The steps are recited at a high degree of generality, and the “adjusting” step is generic.  An actual drawing operation tied to the “at least one drawing parameter” is not recited, and thus such “adjusting” could be a mental step, such as thinking that a temperature should be different if one were to conduct a drawing operation in the future.  Accordingly, halting and/or restarting such a process as claimed could also be mere mental steps, such as stopping thinking about the process, and then starting to think about it again.  The claims do not recite any enhancements in performance characteristics of produced fibers or decreases resulting waste.

Conclusion
Although there are no art rejections for claims 1-2, 4-8, and 12-20, such should not be construed to be an indication of allowable subject matter. Examiner declines to offer a suggestion as to how to overcome the outstanding rejection, because adding the necessary physical steps to the claims would appear to result in double patenting issues with US Patent 10,131,566 (which issued from the Application which is a parent of the current application).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin Snelting whose telephone number is (571)272-7169. The examiner can normally be reached Monday to Friday, 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571) 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN SNELTING/            Primary Examiner, Art Unit 1741